  Case 4:18-cv-03855 Document 21 Filed on 01/24/20 in TXSD Page 1 of 1
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                              January 24, 2020
                       UNITED STATES DISTRICT COURT                          David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON
Linda Jezek                            §    CIVIL ACTION NO.
      Plaintiff,                       §    4:18−cv−03855
                                       §
                                       §
   vs.                                 §     JUDGE CHARLES ESKRIDGE
                                       §
                                       §
Liberty Mutual Fire Insurance
Company                                §
      Defendant.                       §


                        ORDER SETTING CONFERENCE
              This case is set for a scheduling conference on April 9,
          2020, at 09:30 AM, in Courtroom 8B, 8th Floor, 515 Rusk,
          Houston, Texas.

                Refer to Section 9 of the Court's procedures. As
          referenced there, also review the Court's preferred form for a
          Joint Discovery/Case Management Plan and a proposed
          Scheduling and Docket Control Order.

               The parties are ordered to complete and file a Joint
          Discovery/Case Management Plan and a proposed Scheduling
          and Docket Control Order by April 2, 2020.

               Signed on January 24, 2020, at Houston, Texas.
